Case 1:17-cv-02304-WFK-SMG Document 40-5 Filed 04/04/19 Page 1 of 3 PageID #: 736




                    EXHIBIT 4
Case 1:17-cv-02304-WFK-SMG Document 40-5 Filed 04/04/19 Page 2 of 3 PageID #: 737


                                                                                   ~I                 ()
         THE REPUBLIC OF TRINIDAD AND TOBAGO                                 /.'i ,                   {)
                                                                            {I    Nov D ..              ~
                              IN THE HIGH COURT OFJUSTICE
                                                                             ·,~
                                                                             i
                                                                                 \~~
                                                                                             / 20fJ
                                                                                                       ,,.,%,,/:
                                                                                                           /!
         FP002/2017                                                              ~ ~()             00 ,/ '
                                                                                   ··~~~~~·
             CERTIFICATE ISSUED PURSUANT TO PART 76.2(5) OF THE crvn;· .
         PROCEEDINGS RULES 1998 (AS AMENDED) OF THE SUPREME COURT OF
            JUDICATURE OF THE REPUBLIC OF TRINIDAD AND TOBAGO IN
                 RESPECT OP THE SERVICE OP PO REIGN PROCESS IN

                           ClVlL CLAIM NO. 1:17-CV-2304 WFK-SMG

            THE CONFEDERATION OF NORTH, CENTRAL AMERICA AND
                    CARIBBEAN ASSOCIATION FOOTBALL
                                                  PLAINTIFF

                                                   vs
         AUSTIN JACK WARNER, CHARLES BLAZER, SPORTVERTISING (NY),
           SPORTVERTISING (CAYMAN), EN PASSANT LTD., EN PASSANT
                 INC., MULTISPORT GAMES DEVELOPMENT INC.,
                                                    DEFENDANT




         I, NIRALA BANSEE-SOOKHAI, Acting Registrar of the Supreme Court of
        Juc.licaturc of the Republic of Tri.tudad and Tobago DO HEREBY CERTIFY that a
         sealed copy of the documents hereinafter listed were seived personally on Austin Jack
         Warner, the fust dc;fendant herein on Wednesday 4•h May 2017 at 10:55 am at K nox
        Street, Port of Spain in the island of Trinidad in the Republic of Trinidad and Tobago
         by Ena Dalton,     l'vfarsh:tl's J\ssist:tnt of the Supreme Court of .Judicature of the
         Republic of Trinidad and Tobago in accordance with Part 76.2 (2) of the Ci,·il
         Pmceedin1-,>-s Rules 1998 (as amended).


                   a.   Complaint;
                   b. Exhibits;
                  c.    Summons; and
                  d. Rule 7.1 Disclosure
Case 1:17-cv-02304-WFK-SMG Document 40-5 Filed 04/04/19 Page 3 of 3 PageID #: 738




         The filed affidavit of service of Ena Dalton, Marshal's Assistant of the Supreme CoUlt
         of Judicature of the Republic of Trinidad and Tobago is hereto annexed.


                        Dated this    , d''   day of November, 2017




                                                Registrar (Ag.)
                                                Supreme Court of Judicature of the
                                                Republic of Trinidad and Tobago




         TO:    The Honourable Minister of Foreign and CARICOM Affairs of the
                Republic of Trinidad and Tobago.
